CLAYMORE EXCHANGE-TRADED FUND TRUST 2 Guggenheim China Real Estate ETF Guggenheim China Small Cap ETF Guggenheim Timber ETF Guggenheim Frontier Markets ETF Guggenheim Canadian Energy Income ETF Guggenheim International Multi-Asset Income ETF Supplement to the currently effective Statement of Additional Information (“SAI”) for the above-listed Funds: The following disclosure is hereby added to the “Taxes” section of the above-listed Funds’ SAI as the eleventh paragraph of that section. With respect to Brazil, a 6% Imposto sobre Operacões Financeiras (“IOF”) tax, with the rate subject to change, applies to certain foreign exchange inflows into Brazil with respect to fixed income trades, and a 2% IOF tax, with rates subject to change, applies to certain foreign exchange inflows into Brazil with respect to equity trades. Also, a 1.5% IOF tax applies to the creation of new American or Global Depositary Receipt issuances with respect to Brazilian equities and a 0.38% IOF tax applies to the cancellation of American or Global Depositary Receipts if the underlying equities are then issued in the Brazil (local) markets. If incurred by a Fund, an IOF tax would not be creditable against U.S. income tax liability. Claymore Exchange-Traded Fund Trust 2 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference June 17, 2011 ETF-SAI-T2COMBO-SUP61711
